

116 S727 RS: Global Fragility Act of 2019
U.S. Senate
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 155116th CONGRESS1st SessionS. 727IN THE SENATE OF THE UNITED STATESMarch 7, 2019Mr. Coons (for himself, Mr. Graham, Mr. Merkley, Mr. Rubio, Mr. Young, Ms. Baldwin, Mr. Boozman, Mr. Markey, Mr. Cardin, Mr. Gardner, Mr. Casey, Mr. Durbin, Ms. Collins, Mr. Kaine, Mr. Peters, Ms. Cantwell, Mr. Blumenthal, Mrs. Shaheen, Mr. Isakson, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsJuly 18, 2019Reported by Mr. Risch, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo combat international extremism by addressing global fragility and violence and stabilizing
			 conflict-affected areas, and for other purposes.
	
 1.Short titleThis Act may be cited as the Global Fragility Act of 2019.
 2.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
			IDevelopment of a Comprehensive, Ten-Year, Global Fragility Strategy, and Selection of Priority
			 Countries
			101.Global fragility strategy
 (a)StrategyThe President, in coordination with the Secretary of State, the Administrator of the United States Agency for International Development (USAID), the Secretary of Defense, and the heads of other relevant Federal agencies, shall establish a comprehensive, integrated, ten-year strategy, to be referred to as the Global Fragility Strategy, to contribute to the stabilization of conflict-affected areas, address global fragility, and strengthen the capacity of the United States to be an effective leader of international efforts to prevent extremism and violent conflict. The strategy shall focus on addressing long-term causes of fragility and violence, and shall—
 (1)consider the causes of fragility and violence at both the local and national levels, the external actors that reinforce and exploit such conditions, and successful prevention strategies and their key features;
 (2)include specific objectives and multisectoral approaches to reduce fragility and the causes of violence, including those that strengthen state-society relations, curb extremist ideology, and make society less vulnerable to the spread of extremism and violence;
 (3)encourage and empower local and national actors to address the concerns of their citizens, including in vulnerable communities, and build community resilience against violence and extremism;
 (4)address the long-term underlying causes of fragility and violence through participatory, locally led programs, empowering marginalized groups such as youth and women, inclusive dialogues and conflict resolutions processes, justice sector reform, good governance across all sectors, community policing and civilian security, and accountable and fair service delivery;
 (5)describe approaches that ensure national leadership where appropriate and participatory engagement by civil society and local partners in the design implementation and monitoring of programs;
 (6)assign roles for relevant Federal agencies to avoid duplication of efforts, while ensuring that— (A)the Department of State is responsible for leading the strategy, establishing United States foreign policy, advancing diplomatic and political efforts, and guiding security assistance and related civilian security efforts;
 (B)USAID is responsible for overseeing prevention programs, and is the lead implementing agency for development, humanitarian, and related non-security program policy;
 (C)activities undertaken or supported by the Department of Defense in relation to the Global Fragility Strategy are established through joint formulation and with the concurrence of the Secretary of State; and
 (D)other Federal agencies support the activities of the Department of State and USAID as appropriate, with the concurrence of the Secretary of State and the Administrator of the United States Agency for International Development;
 (7)describe programs that agencies will undertake to achieve the stated objectives, including descriptions of existing programs and funding by fiscal year and account;
 (8)identify mechanisms to improve coordination between the United States, foreign governments, and international organizations, including the World Bank, the United Nations, regional organizations, and private sector organizations;
 (9)address efforts to expand public-private partnerships and leverage private sector resources; (10)describe the criteria, metrics, and mechanisms for monitoring and evaluation of programs and objectives in the strategy;
 (11)describe how the strategy will ensure that programs are country-led and context-specific; and (12)identify mechanisms or activities to reduce the risk that the programs, policies, or resources of the United States and its partners will facilitate corruption, empower or abet repressive local actors, or be exploited by extremists to gain support for their cause.
					(b)Report
 (1)In generalNot later than 270 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report setting forth the strategy described in subsection (a), which shall be submitted in unclassified form, but may include a classified annex if necessary.
 (2)Report contentsThe report required under paragraph (1) shall include the elements described in paragraph (3), and may include additional elements relevant to the strategy described in subsection (a).
 (3)Report elementsThe elements referred to in paragraph (2) are as follows: (A)The objectives, general and specific, of the strategy.
 (B)An identification of the relevant Federal agencies that will be involved and the assignment of priorities to such agencies.
 (C)A description of the compact-based partnerships that will be established to ensure local leadership of strategies, policy, and programs, as well as mutual accountability for results and resources needed to support such partnerships.
 (D)Identification of the authorities, staffing, and other requirements needed to effectively implement the Global Fragility Strategy.
 (E)A description of the ways in which United States leadership will be used to enhance overall international prevention efforts, including through increasing the engagement of the member states of the Group of Eight and Group of Twenty.
 (F)Identification of which officials of the Department of State, USAID, and the Department of Defense, with a rank not lower than Assistant Secretary or Assistant Administrator, will be responsible for overseeing and leading the strategy.
 (G)A list of priority countries selected pursuant to section 102, including descriptions of the rationale for such selections.
 (c)Stakeholder consultationThe Global Fragility Strategy required under this section shall be developed in consultation with representatives of civil society and national and local governance entities in countries described in section 103, as well as relevant international development organizations with experience implementing programs in fragile countries, multilateral organizations and donors, relevant private, academic, and philanthropic entities, and the appropriate congressional committees.
 102.Selection of priority countriesThe President, in coordination with the Secretary of State, the Administrator of the United States Agency for International Development, and the Secretary of Defense, and in consultation with the appropriate congressional committees, shall select certain countries as priority countries for the purpose of implementing the strategy required under section 101(a)—
 (1)on the basis of— (A)the national security interest of the United States;
 (B)clearly defined indicators of the levels of violence or fragility in such, such as the country’s— (i)ranking on recognized global fragility lists;
 (ii)ranking on select United States Government conflict and atrocity early warning watch lists; and (iii)levels of violence, including violence committed by armed groups, state actors, and violent extremist organizations, gender-based violence, and violence against children and youth; and
 (C)an assessment of the commitment and capacity of national and sub-national government entities and civil society partners in such country to work with Federal departments and agencies on the Global Fragility Strategy, including by demonstrating commitment to—
 (i)improving inclusive, transparent, and accountable power structures, including effective, legitimate, and resilient national and sub-national institutions; and
 (ii)ensuring strong foundations for human rights, rule of law, and equal access to justice; and (2)in a manner that ensures that not fewer than five countries are selected, and such countries are in the areas of responsibility of at least three geographic bureaus of the Department of State.
 103.Priority country plansNot later than one year after the date of the enactment of this Act, the President, in coordination with the Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Defense, and the heads of other relevant Federal departments and agencies, shall submit to the appropriate congressional committees ten-year plans to align and integrate under the Global Fragility Strategy established pursuant to section 101 all diplomatic, development, security assistance and cooperation, and other relevant activities of the United States Government with respect to each of the countries selected pursuant to section 102. Each such country plan shall include the following elements:
 (1)Specific multi-year interagency plans for coordination and implementation under each such plan. (2)An up-to-date baseline analysis for each such country, including an analysis of power dynamics, impacts of violence, and conditions that contribute to violence and fragility.
 (3)Prioritized descriptions of the goals and objectives for stabilizing conflict-affected areas, reducing fragility, and preventing the spread of extremism and violence in each such country.
 (4)Descriptions of how and when the relevant goals, objectives, plans, and benchmarks for each such country will be incorporated into relevant United States country plans and strategies.
 (5)Interagency plans to ensure that appropriate local actors, including government and civil society entities, have an appropriate ownership stake in relevant activities under each such plan.
 (6)Interagency plans to integrate existing and planned security assistance and cooperation programs in each such country with the strategy, and to mitigate risks associated with such programs, including risks related to corruption, governance, and human rights.
 (7)Assessment, monitoring, and evaluation frameworks for diplomatic, development, and security activities, which shall be informed by consultations with the stakeholders specified in section 101(c), with clear, date-certain metrics for each such country.
 (8)Descriptions of available policy tools and how such tools will be used to reduce fragility, prevent the spread of extremism and violence, and stabilize conflict-affected areas in each such country.
 (9)A description of how planning and implementation for each such country will be coordinated to ensure such planning and implementation are conducted in partnership between the United States Government and—
 (A)governments of such countries; (B)international development organizations;
 (C)relevant international donors; (D)multilateral organizations; and
 (E)the private sector. (10)A regional component outlining plans to address relevant transnational issues and how such country is affected by or at risk of regional fragility or violence.
 104.ImplementationThe President, in coordination with the Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Defense, the heads of other relevant Federal agencies, relevant United States ambassadors, USAID mission directors, geographic combatant commanders, and other relevant individuals with responsibility over activities in each priority country selected pursuant to section 102, shall ensure that—
 (1)the Global Fragility Strategy required under section 101, including each of the country plans developed under section 103, is implemented, updated, and coordinated on a regular and iterative basis; and
 (2)the strategy is used to guide United States Government policy and incorporated into relevant strategies and plans across the United States Government such that the activities of all Federal agencies are consistent with the strategy.
				105.Biennial reports and congressional consultation
 (a)Biennial reportsNot later than two years after the date of the enactment of this Act, and every two years thereafter until the date that is ten years after such date of enactment, the President, the Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Defense, and the heads of other relevant Federal departments and agencies shall jointly submit to the appropriate congressional committees an unclassified report, which may include a classified annex, on progress made and lessons learned with respect to the implementation of the Global Fragility Strategy established pursuant to section 101. The report shall include the following elements:
 (1)Descriptions of steps taken to incorporate the strategy into any relevant, existing country and regional plans or strategies.
 (2)Accountings of all funding received and obligated to implement each such country and regional plan during the previous two years, as well as funding requested, planned, and projected for the following two years.
 (3)Descriptions of progress made towards achieving specific targets, metrics, and indicators for each priority country.
 (4)Descriptions of any changes made to programs based on the results of assessment, monitoring, and evaluation for each priority country.
					106.GAO review
 (a)In generalNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall consult with the appropriate congressional committees regarding opportunities for independent review of the activities implemented under the Global Fragility Strategy established pursuant to section 101.
 (b)Availability of informationThe heads of relevant Federal departments and agencies shall ensure that all relevant data, documents, and other information is made available to the Comptroller General of the United States for purposes of conducting independent reviews pursuant to this section.
				IIAuthorization of Appropriations
			201.Stabilization and prevention fund
 (a)EstablishmentThere is authorized a fund to be known as the Prevention and Stabilization Fund (in this section referred to as The Fund), which shall replace the Relief and Recovery Fund. (b)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary for the Prevention and Stabilization Fund to support stabilization of conflict-affected areas and mitigate fragility, including through the Global Fragility Strategy.
				(c)Purposes of the fund
 (1)In generalAmounts authorized to be appropriated to the Fund shall be used— (A)to support stabilization of conflict-affected areas and prevent global fragility, including through the Global Fragility Strategy established pursuant to section 101; and
 (B)to provide assistance to areas liberated or at risk from, or under the control of, the Islamic State of Iraq and Syria, other terrorist organizations, or violent extremist organizations, including for stabilization assistance for vulnerable ethnic and religious minority communities affected by conflict.
 (2)Amounts in additionAmounts authorized to be appropriated to the Fund under this section are in addition to any funds otherwise made available for the purposes described in paragraph (1).
					202.Complex crises fund
 (a)EstablishmentThere is authorized a fund, which shall be known as the Complex Crises Fund (in this subsection referred to as the Fund), to be administered by the United States Agency for International Development, to support programs and activities to prevent or respond to emerging or unforeseen events overseas.
 (b)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary for the Fund, including to support the Global Fragility Strategy, which shall remain available remain available until expended.
 (c)Purposes of assistanceNotwithstanding any other provision of law, except section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d), amounts in the Fund may be used to carry out the provisions of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) to support programs and activities to prevent or respond to emerging or unforeseen events overseas, including through support to the Global Fragility Strategy.
				(d)Limitations
 (1)In generalAmounts in the Fund may not be expended for lethal assistance or to respond to natural disasters. (2)Administrative expensesNot more than five percent of the amounts in the Fund may be used for administrative expenses.
 (e)Congressional notificationNot later than five days before amounts from the Fund are obligated, the Administrator of the United States Agency for International Development shall submit notification of such obligation to the appropriate congressional committees.
 (f)WaiverThe notification requirement under subsection (e) be may be waived if— (1)notification by the deadline specified in such paragraph would pose a substantial risk to human health or welfare; and
 (2)the appropriate congressional committees— (A)are notified not later than three days after an obligation of amounts from the Fund; and
 (B)are provided with an explanation of the emergency circumstances that necessitated such waiver. IIIPartnership development fund 301.Establishment of fund (a)Negotiations for establishment of fundThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development and the heads of other relevant Federal agencies, shall seek to enter into negotiations with key bilateral and multilateral donors, including the World Bank, and with developing countries where fragility threatens to exacerbate violent extremism and undermine development, including members of the g7+, toward the establishment, in accordance with the provisions of this title, of the Partnership Development Fund.
 (b)PurposesThe purposes of the Partnership Development Fund shall be to use contributed funds— (1)to assist in addressing the sources of fragility in priority countries selected pursuant to section 102 of this Act or otherwise determined by the Partnership Development Fund; and
 (2)to strengthen national and local good governance and conflict resolution capacity over the long-term, moving beyond uncoordinated, short-term investments by improving international coordination and enabling support for comprehensive, compact-based agreements that support country-led strategies.
					302.Consultations and programs
 (a)Establishment of partnership development fundNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall consult with the appropriate congressional committees on plans for the establishment of the Partnership Development Fund, including the mechanism though which donor funds will be received and distributed, the makeup and composition of a Board of Directors, qualifications of such Board members, composition of a secretariat, and mechanisms for oversight and accountability. The Board shall consist of representatives of participating donor countries, fragility- and conflict-affected countries, civil society, and multilateral and nongovernmental organizations. The President shall, with the advice and consent of the Senate, appoint a United States Board member and an alternate member for a four-year term.
 (b)Partnership development fund grantsThe Partnership Development Fund shall provide grants to support policies and programs that assist recipient countries in achieving lasting stability, resilience to violent extremism, and development, including by building capacity in national and local government, civil society, and the private sector. The Fund shall include criteria for candidate governments and nongovernmental entities to receive grants through multi-year, compact-based agreements, established through inclusive and open processes and that are linked to a national development plan and based on joint analysis and strategic planning.
				303.Congressional reports and disclosure on the partnership development fund
				(a)Reports to congress
					(1)Annual reports by the fund
 (A)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter for the duration of the Fund, the United States representative to the Fund shall provide to the appropriate congressional committees a report on the Fund.
 (B)Report elementsThe report required under subparagraph (A) shall include a description of— (i)the goals of the Fund;
 (ii)the programs, projects, and activities, including approaches to scaling programs, supported by the Fund;
 (iii)private and governmental contributions to the Fund; (iv)the criteria for determining the programs and activities that should be assisted by the Fund, and the metrics for the monitoring and evaluation of such programs and activities; and
 (v)the country-level processes established to support compact-based agreements and promote international coordination.
 (2)GAO report on fund effectivenessNot later than three years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report evaluating the effectiveness of the Fund, including—
 (A)the effectiveness of the programs, projects, and activities described in paragraph (1)(B)(ii) in violence reduction and mitigating fragility as a root cause; and
 (B)an assessment of the merits of continued United States financial contributions to the Fund. (b)Public disclosure of activitiesNot later than 90 days after the end of each fiscal quarter, the Fund should make available to the public the following information with respect to awarded grants:
 (1)The name of each entity to which assistance is provided. (2)The amount of assistance provided to the entity.
 (3)A description of the compact-based agreement, including a detailed description of the objectives and measures for results of the program or project, which should continue to be monitored in the years following the end of the grant period to determine the enduring impact of the grant.
 304.Authorization of appropriationsIn addition to any other funds authorized to be appropriated for multilateral or bilateral programs related to conflict prevention, countering violent extremism, stabilization, or economic development, there is authorized to be appropriated to the Department of State such sums as may be necessary for each of fiscal years 2020 through 2022 for contributions to the Partnership.
	
 1.Short titleThis Act may be cited as the Global Fragility Act of 2019. 2.Appropriate congressional committees definedIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
 (2)Relevant federal department or agencyThe term relevant Federal department or agency means the Department of State, the United States Agency for International Development, the Department of Defense, the Department of Treasury, and any other Federal department or agency the President determines is relevant to carry out the purposes of this Act.
 3.Statement of policyIt is the policy of the United States to— (1)ensure that all relevant Federal departments and agencies coordinate to achieve coherent, long-term goals for programs designed to stabilize conflict-affected areas and prevent violence and fragility globally, including when implementing the Global Fragility Strategy established pursuant to section 4;
 (2)seek to improve global, regional, and local coordination of relevant international and multilateral development and donor organizations regarding efforts to stabilize conflict-affected areas and prevent violence and fragility globally, and, where practicable and appropriate, align such efforts with multilateral goals and indicators;
 (3)expand and enhance the effectiveness of United States foreign assistance programs and activities to stabilize conflict-affected areas and prevent violence and fragility globally;
 (4)support the research and development of effective approaches to stabilize conflict-affected areas and prevent violence and fragility globally, and data collection efforts relevant to such approaches; and
 (5)improve the tools and authorities for assessment, monitoring, and evaluation needed to enable learning and adaptation by such relevant Federal departments and agencies working to stabilize conflict-affected areas and prevent violence and fragility globally, as necessary and appropriate.
			4.Global fragility strategy
 (a)StrategyThe President, in coordination with the Secretary of State, the Administrator of the United States Agency for International Development (USAID), the Secretary of Defense, and the heads of other relevant Federal departments and agencies, shall establish a comprehensive, integrated, ten-year strategy, to be referred to as the Global Fragility Strategy, to contribute to the stabilization of conflict-affected areas, address global fragility, and strengthen the capacity of the United States to be an effective leader of international efforts to prevent extremism and violent conflict. The strategy shall focus on addressing long-term causes of fragility and violence, and shall—
 (1)consider the causes of fragility and violence at both the local and national levels, the external actors that reinforce and exploit such conditions, and successful prevention strategies and their key features;
 (2)include specific objectives and multisectoral approaches to reduce fragility and the causes of violence, including those that strengthen state-society relations, curb extremist ideology, and make society less vulnerable to the spread of extremism and violence;
 (3)encourage and empower local and national actors to address the concerns of their citizens, including those in vulnerable communities, and build community resilience against violence and extremism;
 (4)address the long-term underlying causes of fragility and violence through participatory, locally led programs, empowering marginalized groups such as youth and women, inclusive dialogues and conflict resolutions processes, justice sector reform, good governance across all sectors, community policing and civilian security, and inclusive and accountable service delivery;
 (5)describe approaches that ensure national leadership where appropriate and participatory engagement by civil society and local partners in the design, implementation, and monitoring of programs;
 (6)assign roles for relevant Federal departments and agencies to avoid duplication of efforts, while ensuring that—
 (A)the Department of State is responsible for leading the strategy, establishing United States foreign policy, advancing diplomatic and political efforts, and guiding security assistance and related civilian security efforts;
 (B)USAID is responsible for overseeing prevention programs, and is the lead implementing agency for development, humanitarian, and related non-security program policy;
 (C)activities undertaken or supported by the Department of Defense in relation to the Global Fragility Strategy are established through joint formulation and with the concurrence of the Secretary of State; and
 (D)other relevant Federal departments and agencies support the activities of the Department of State and USAID as appropriate, with the concurrence of the Secretary of State and the Administrator of the United States Agency for International Development;
 (7)describe programs that relevant Federal departments and agencies will undertake to achieve the stated objectives, including descriptions of existing programs and funding by fiscal year and account;
 (8)identify mechanisms to improve coordination between the United States, foreign governments, and international organizations, including the World Bank, the United Nations, regional organizations, and private sector organizations;
 (9)address efforts to expand public-private partnerships and leverage private sector resources; (10)describe the criteria, metrics, and mechanisms for monitoring and evaluation of programs and objectives in the strategy;
 (11)describe how the strategy will ensure that programs are country-led and context-specific; and (12)identify mechanisms or activities to reduce the risk that the programs, policies, or resources of the United States and its partners will facilitate corruption, empower or abet repressive local actors, or be exploited by extremists to gain support for their cause.
 (b)Stakeholder consultationThe Global Fragility Strategy required under this section shall be developed in consultation with representatives of civil society and national and local governance entities in countries and regions described in section 5, as well as relevant international development organizations with experience implementing programs in fragile states, multilateral organizations and donors, relevant private, academic, and philanthropic entities, and the appropriate congressional committees.
 (c)ReportNot later than 270 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report setting forth the strategy described in subsection (a), which shall be submitted in unclassified form, but may include a classified annex if necessary, and shall include, at a minimum, the following elements:
 (1)The objectives, general and specific, of the strategy. (2)An identification of the relevant Federal departments and agencies that will be involved and the assignment of priorities to such departments and agencies.
 (3)A description of the compact-based partnerships that will be established to ensure local leadership of strategies, policy, and programs, as well as mutual accountability for results and resources needed to support such partnerships.
 (4)An identification of the authorities, staffing, and other requirements, as necessary and appropriate, needed to effectively implement the Global Fragility Strategy.
 (5)A description of the ways in which United States leadership will be used to enhance overall international prevention efforts, including through increasing the engagement of the member states of the Group of Eight and Group of Twenty.
 (6)An identification of which officials of the Department of State, USAID, and the Department of Defense, with a rank not lower than Assistant Secretary or Assistant Administrator, will be responsible for leading and overseeing the strategy.
 (7)A list of priority countries and regions selected pursuant to section 5, including descriptions of the rationale for such selections.
				5.Selection of priority countries and regions
 (a)In generalThe President, in coordination with the Secretary of State, the Administrator of the United States Agency for International Development, and the Secretary of Defense, and in consultation with the appropriate congressional committees specified in subsection (b), shall select certain countries as priority countries and certain regions as priority regions for the purpose of implementing the Global Fragility Strategy required under section 4—
 (1)on the basis of— (A)the national security interests of the United States;
 (B)clearly defined indicators of the levels of violence or fragility in such country or region, such as the country’s or region’s—
 (i)ranking on recognized global fragility lists, such as the Organization for Economic Co-operation and Development States of Fragility report, the Fund for Peace Fragile States Index, the World Bank Harmonized List of Fragile Situations, the Institute for Economics and Peace Global Peace Index, and the Holocaust Museum Early Warning Project Risk Assessment;
 (ii)ranking on select United States Government conflict and atrocity early warning watch lists; and (iii)levels of violence, including violence committed by armed groups, state actors, and violent extremist organizations, gender-based violence, and violence against children and youth; and
 (C)an assessment of— (i)the commitment and capacity of national and sub-national government entities and civil society partners in such country or region to work with relevant Federal departments and agencies on the Global Fragility Strategy, including by demonstrating commitment to—
 (I)improving inclusive, transparent, and accountable power structures, including effective, legitimate, and resilient national and sub-national institutions; and
 (II)ensuring strong foundations for human rights, rule of law, and equal access to justice; and (ii)the likelihood that United States assistance under the Global Fragility Strategy would measurably help to reduce fragility, prevent the spread of extremism and violence, and stabilize conflict-affected areas in each such country or region; and
 (2)in a manner that ensures that not fewer than five countries or regions are selected, and such countries or regions are in the areas of responsibility of at least three geographic bureaus of the Department of State.
 (b)Consultation with congressPrior to finalization of the selection of priority countries and regions under subsection (a), representatives from the Department of State, USAID, the Department of Defense, and other relevant Federal departments and agencies, as necessary and appropriate, shall brief the appropriate congressional committees on the countries and regions being considered and shall consider congressional input on such prioritization.
 6.Priority country and regional plansNot later than one year after the date of the enactment of this Act, the President, in coordination with the Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Defense, and the heads of other relevant Federal departments and agencies, shall submit to the appropriate congressional committees ten-year plans to align and integrate under the Global Fragility Strategy established pursuant to section 4 all relevant diplomatic, development, and security assistance and activities of the United States Government with respect to each of the countries and regions selected pursuant to section 5. Each such country and regional plan shall include the following elements:
 (1)Specific multi-year interagency plans for coordination and implementation under each such plan. (2)An up-to-date baseline analysis for each such country or region, including an analysis of power dynamics, impacts of violence, and conditions that contribute to violence and fragility.
 (3)Prioritized descriptions of the goals and objectives for stabilizing conflict-affected areas, reducing fragility, and preventing the spread of extremism and violence in each such country.
 (4)Descriptions of how and when the relevant goals, objectives, plans, and benchmarks for each such country or region will be incorporated into relevant United States country or regional plans and strategies, including the National Security Strategy of the United States, the Security Assistance Review, Department of State Integrated Country Strategies, USAID Country Development Cooperation Strategies, and Department of Defense Campaign Plans, Operational Plans, and Regional Strategies, as well as any equivalent or successor plans or strategies.
 (5)Interagency plans to ensure that appropriate local actors, including government and civil society entities, have an appropriate ownership stake in developing, implementing, monitoring, and evaluating relevant activities under each such plan.
 (6)Interagency plans to integrate existing and planned security assistance and cooperation programs in each such country or region with the strategy, and to mitigate risks associated with such programs, including risks related to corruption, governance, and human rights.
 (7)Assessment, monitoring, and evaluation frameworks for diplomatic, development, and security assistance and activities, which shall be informed by consultations with the stakeholders specified in section 4(b), with clear, date-certain metrics for each such country or region.
 (8)Descriptions of available policy tools and how such tools will be used to reduce fragility, prevent the spread of extremism and violence, and stabilize conflict-affected areas in each such country or region.
 (9)A description of how planning and implementation of assistance under the Global Fragility Strategy for each such country or region will be coordinated in a manner that strengthens partnerships and leverages the unique expertise and resources of the United States Government and—
 (A)governments of such countries; (B)international development organizations;
 (C)relevant international donors; (D)multilateral organizations; and
 (E)the private sector. (10)A regional component outlining plans to address relevant transnational issues and how each such country is affected by or at risk of regional fragility or violence.
 7.ImplementationThe President, in coordination with the Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Defense, the heads of other relevant Federal departments and agencies, relevant United States ambassadors, USAID mission directors, geographic combatant commanders, and other relevant individuals with responsibility over activities in each priority country or region selected pursuant to section 5, shall ensure that—
 (1)the Global Fragility Strategy required under section 4, including each of the country plans developed under section 6, is implemented, updated, and coordinated on a regular and iterative basis; and
 (2)the strategy is used to guide United States Government policy at a senior level and incorporated into relevant strategies and plans across the United States Government such that the activities of all relevant Federal departments and agencies are consistent with the strategy.
			8.Biennial reports and congressional consultation
 (a)Biennial reportsNot later than two years after the date of the enactment of this Act, and every two years thereafter until the date that is ten years after such date of enactment, the President, the Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Defense, and the heads of other relevant Federal departments and agencies shall jointly submit to the appropriate congressional committees an unclassified report, which may include a classified annex, on progress made and lessons learned with respect to implementation of the Global Fragility Strategy established pursuant to section 4. The report shall include the following elements:
 (1)Descriptions of steps taken to incorporate the strategy into any relevant, existing country and regional plans or strategies.
 (2)Accountings of all funding received and obligated to implement each such country and regional plan during the previous two years, and, to the extent feasible, projections of funding to be requested, planned, and implemented for the following two years.
 (3)Descriptions of progress made towards achieving specific targets, metrics, and indicators for each priority country and region.
 (4)Descriptions of any changes made to programs based on the results of assessment, monitoring, and evaluation for each priority country and region.
 (b)Congressional consultationThe Secretary of State, the Administrator of the United States Agency for International Development, and the Secretary of Defense shall provide to any appropriate congressional committee regular briefings on the implementation of this Act upon the request of any such committee.
			9.GAO review
 (a)In generalNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall consult with the appropriate congressional committees regarding opportunities for independent review of the activities implemented under the Global Fragility Strategy established pursuant to section 4.
 (b)Availability of informationThe heads of relevant Federal departments and agencies shall ensure that all relevant data, documents, and other information is made available to the Comptroller General of the United States for purposes of conducting independent reviews pursuant to this section.
			10.Authorization of appropriations
			(a)Prevention and stabilization fund
 (1)EstablishmentThere is established in the Treasury of the United States a fund, which shall be known as the Prevention and Stabilization Fund (in this subsection referred to as The Fund), to be administered by the Department of State and USAID, as appropriate, to support stabilization of conflict-affected areas and to mitigate fragility, including through the Global Fragility Strategy established pursuant to section 4, which shall replace the Relief and Recovery Fund.
 (2)Authorization of appropriationsThere is authorized to be appropriated to the Fund $200,000,000 for each of the fiscal years 2020 through 2024, which shall remain available until expended.
				(3)Purposes of the fund
 (A)In generalAmounts authorized to be appropriated to the Fund shall be used— (i)to support stabilization of conflict-affected areas and prevent global fragility, including through the Global Fragility Strategy established pursuant to section 4; and
 (ii)to provide assistance to areas liberated or at risk from, or under the control of, the Islamic State of Iraq and Syria, other terrorist organizations, or violent extremist organizations, including for stabilization assistance for vulnerable ethnic and religious minority communities affected by conflict.
 (B)Amounts in additionAmounts authorized to be appropriated to the Fund under this section are in addition to any funds otherwise made available for the purposes described in paragraph (1).
 (4)Congressional notificationFunds may not be obligated under this section unless the congressional committees specified in section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1) are notified of the amount and nature of such proposed obligation at least 15 days in advance of such proposed obligation, in accordance with the procedures applicable to notifications regarding reprogrammings pursuant to such section.
				(b)Complex crisis fund
 (1)EstablishmentThere is established in the Treasury of the United States a fund, which shall be known as the Complex Crises Fund (in this subsection referred to as the Fund), to be administered by USAID, to support programs and activities to prevent or respond to emerging or unforeseen events overseas, including to support the Global Fragility Strategy established pursuant to section 4.
 (2)Authorization of appropriationsThere is authorized to be appropriated to the Fund $30,000,000 for each of the fiscal years 2020 through 2024, which shall remain available until expended.
				(3)Purposes of the fund
 (A)In generalNotwithstanding any other provision of law, except section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d), amounts in the Fund may be used to carry out the provisions of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) to support programs and activities to prevent or respond to emerging or unforeseen foreign challenges and complex crises overseas, including through the Global Fragility Strategy established pursuant to section 4.
 (B)Amounts in additionAmounts authorized to be appropriated to the Fund are in addition to any amounts otherwise made available for the purposes described in subparagraph (A).
					(4)Limitations
 (A)In generalAmounts in the Fund may not be expended for lethal assistance or to respond to natural disasters. (B)Administrative expensesNot more than five percent of the amounts in the Fund may be used for administrative expenses.
 (5)Congressional notificationNot later than five days before amounts from the Fund are obligated, the Administrator of the United States Agency for International Development shall submit notification of such obligation to the appropriate congressional committees.
 (6)WaiverThe notification requirement under paragraph (5) may be waived if— (A)notification by the deadline specified in such paragraph would pose a substantial risk to human health or welfare; and
 (B)the appropriate congressional committees— (i)are notified not later than three days after an obligation of amounts from the Fund; and
 (ii)are provided with an explanation of the emergency circumstances that necessitated such waiver. 11.Improving and leveraging assistance for the global fragility strategy (a)Sense of CongressIt is the sense of Congress that the President, the Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Defense, and the heads of other relevant Federal departments and agencies should work with the appropriate congressional committees to provide sufficient types and levels of funding to—
 (1)allow for more adaptive and responsive policy and program planning, implementation, and scaling under the Global Fragility Strategy established pursuant to section 4, including through more flexible funding mechanisms and exemptions from specific and minimum funding levels when such exemptions would make such programs better able to respond to local needs, the results of monitoring and evaluation, or changed circumstances in relevant countries;
 (2)better integrate the strategy and other conflict and violence reduction objectives and activities into other policy and program areas, where appropriate; and
 (3)support transparent and accountable multilateral funds, initiatives, and strategies to enhance and better coordinate private and public efforts to stabilize conflict-affected areas and prevent violence and fragility globally.
 (b)Other funding and cost matchingThe Global Fragility Strategy established pursuant to section 4— (1)may be supported by funds other than funds authorized to be appropriated pursuant to section 10; and
 (2)shall seek to leverage funds from sources other than the United States Government in order to promote coordination and cost-matching to the maximum extent practicable.
				(c)Multi-donor global fragility fund
 (1)AuthorityPursuant to sections 607 and 632 of the Foreign Assistance Act of 1961 (22 U.S.C. 2357 and 2392), and consistent with subsection (b), the Secretary of State is authorized to establish funding mechanisms, to include the establishment of a Global Fragility Fund, to leverage, receive, coordinate, and program funds provided by other donors and private sector partners to carry out the purposes of this Act.
 (2)PurposesA funding mechanism established pursuant to paragraph (1) should— (A)include input from and participation by key bilateral and multilateral donors, including the World Bank, representatives of civil society, relevant nongovernmental organizations and private sector entities, and developing countries where fragility threatens to exacerbate violent extremism and undermine development;
 (B)enhance donor coordination and cooperation; (C)advance clearly defined goals, objectives, and metrics for monitoring, evaluating, and measuring progress; and
 (D)focus on strengthening national and local good governance and conflict resolution capacity in fragile and conflict-affected areas over the long-term through comprehensive, compact-based agreements that support country-led strategies.
 12.Sense of Congress on transfers of defense articles and services to priority countries and regionsIt is the sense of Congress that the United States Government should work to ensure that defense articles and services provided to priority countries and regions pursuant to the Arms Export Control Act (22 U.S.C. 2751 et seq.) and the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) are not used by non-state actors for the commission of war crimes or other gross violations of internationally recognized human rights in those countries or regions.July 18, 2019Reported with an amendment